Citation Nr: 0726394	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  05-11 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a compensable rating for service-connected 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to October 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the veteran's VA Form 9, dated in April 2005, he requested 
a travel board hearing.  The RO subsequently scheduled the 
veteran for a travel board hearing, but in correspondence 
dated in June 2005, the veteran requested that his hearing be 
postponed.  The veteran did not inform the RO when he wished 
to have the hearing rescheduled.  

In a statement from the veteran's accredited representative, 
dated in December 2006, the representative asserted that the 
veteran had requested a travel board hearing.  The case, 
however, was inadvertently certified to the Board before the 
veteran could be rescheduled for a travel board hearing.  The 
case must be remanded to satisfy his hearing request.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
travel board hearing at the earliest 
possible date.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



